Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Bukowski (US 6,149,429).
Regarding claim 1, Bukowski discloses a personal care cleaning device in FIG. 1-3 and 7 comprising: a body portion (4/18/24); a source of pressurized air (Col. 3, lines 7-17, “pressurized water and air”); a nozzle member (12) mounted on the body portion (via 24/18) and comprising a nozzle head  (see figure below), wherein the nozzle member is configured to allow passage of liquid from a reservoir in the body portion to the nozzle head (Col 1, lines 32-40) ; a first orifice (see figure below) in the nozzle head configured to allow the liquid to exit the nozzle head, wherein the first orifice is located at an end remote from the body portion, and wherein the first orifice and the source of pressurized air are both configured to shape the exiting liquid in to at least one liquid sheet having a length greater than a width at a position of impact on a surface to be cleaned (based on the oval shape of the orifice which has a length greater than a width).


    PNG
    media_image1.png
    632
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    323
    487
    media_image2.png
    Greyscale

Regarding claim 2, further comprising a second orifice (28) in the nozzle head configured to allow the liquid to exit the nozzle head, wherein the second orifice is circular (as shown above).
Regarding claim 7, wherein the nozzle head further comprises one additional orifice (28) , wherein the first orifice (see figure above) and the one additional orifice each comprise a different shape (the oval shape of the orifice and the circular shape of 28 are different).
Regarding claim 8, wherein the nozzle member is removably mounted on the body portion (as shown in FIG. 1/3 via threaded connection).
Regarding claim 9, wherein the personal care cleaning device is an oral irrigator (Col. 1 lines 32-40, “dental handpiece syringe” is construed as an oral irrigator).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 are ejected under 35 U.S.C. 103 as being unpatentable over Bukowski (US 6,149,429).
Regarding claims 5-6, Bukowski discloses the claimed invention substantially as claimed as set forth above.
Bukowski teaches an orifice which has an exiting liquid sheet having a length greater than a width  shaped orifice and liquid sheets fail(s) to teach wherein the length of the one or more liquid sheets at the target cleaning distance is between approximately 2 to 15 mm; wherein the width of the one or more liquid sheets is between approximately 0.01 to 0.5mm.
However, as the surface area at the output of the device on the teeth is a result effective variable (i.e. that the farther you hold it closer or farther the size would change accordingly and the relative size of the shape will make it spray wider at closer distance.), a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, modifying all the orifices to be different shapes or the surface area of each shape would be obvious design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bukowski by requiring wherein the length of the one or more liquid sheets at the target cleaning distance is between approximately 2 to 15 mm; wherein the width of the one or more liquid sheets is between approximately 0.01 to 0.5mm; wherein the nozzle head comprising a plurality of orifices, each comprising a different shape for the purpose of modifying spray patterns to fit a specific patient and treatment plan.
Claim(s) 3 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bukowski (US 6,149,429) in view of Isoda (JP 4917217).
Regarding claim 3, Bukowski discloses the claimed invention substantially as claimed as set forth above. 
Bukowski discloses an orifice and second orifice but fail(s) to disclose wherein the first orifice is configured to shape the exiting liquid into a plurality of liquid sheets, each of the plurality of liquid sheets extending outwardly from a centralized liquid jet.
However, Osada teaches a nozzle holes (4c, 14b, 24e, 34e) which can be triangular (comprising 3 points and “star” under broadest reasonable interpretation or star ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bukowski, by requiring wherein the first orifice is configured to shape the exiting liquid into a plurality of liquid sheets, each of the plurality of liquid sheets extending outwardly from a centralized liquid jet (as the star shape would form a jet centrally and form sheets as you moved out towards points of the star), as taught by Osada, for the purpose of using a shape of liquid based on treatment area.
Regarding claim 10, Bukowski discloses a personal care cleaning device in FIG. 1-3 and 7 comprising: a body portion (4/18/24); a source of pressurized air (Col. 3, lines 7-17, “pressurized water and air”); a nozzle member (12) mounted on the body portion (via 24/18) and comprising a nozzle head  (see figure below), wherein the nozzle member is configured to allow passage of liquid from a reservoir in the body portion to the nozzle head (Col 1, lines 32-40) ; a first orifice (see figure below) in the nozzle head configured to allow the liquid to exit the nozzle head, wherein the first orifice is located at an end remote from the body portion, and wherein the first orifice and the source of pressurized air are both configured to shape the exiting liquid in to at least one liquid sheet having a length greater than a width at a position of impact on a surface to be cleaned (based on the oval shape of the orifice which has a length greater than a width).


    PNG
    media_image1.png
    632
    507
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    323
    487
    media_image2.png
    Greyscale

Bukowski discloses an orifice but fail(s) to disclose a star shape first orifice; (claim 11) wherein the first orifice is only star-shaped and comprises 3 points.
However, Isada teaches a nozzle holes (4c, 14b, 24e, 34e) which can be triangular (comprising 3 points and “star” under broadest reasonable interpretation or star ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bukowski, by requiring a star shape first orifice; (claim 11) wherein the first orifice is only star-shaped and comprises 3 points, as taught by Isada, for the purpose of using a shape of liquid based on treatment area.
Regarding claim 11, Bukowski/Isoda discloses an orifice but fail(s) to disclose wherein the first orifice is only star-shaped and comprises 3 points.
However, Osada teaches a nozzle holes (4c, 14b, 24e, 34e) which can be triangular (comprising 3 points and “star” under broadest reasonable interpretation or star ([0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bukowski, by requiring wherein the first orifice is only star-shaped and comprises 3 points, as taught by Osada, for the purpose of using a shape of liquid based on treatment area.
Regarding claim 12, further comprising a second orifice (28) in the nozzle head configured to allow the liquid to exit the nozzle head, wherein the second orifice is circular (as shown above).
Regarding claims 13, Bukowski/Isoda discloses the claimed invention substantially as claimed as set forth above.
Bukowski/Isoda discloses an orifice which is only star shaped but fail(s) to disclose comprising an area of approximately 0.1 to 2mm2.
However, as the surface area at the output of the device on the teeth is a result effective variable (i.e. that the farther you hold it closer or farther the size would change accordingly and the relative size of the shape will make it spray wider at closer distance.), a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, modifying all the orifices to be different shapes or the surface area of each shape would be obvious design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Bukowski/Isoda, by requiring wherein the area of the orifice is approximately 0.1 to 2 mm2 for the purpose of modifying spray patterns to fit a specific patient and treatment plan.
Regarding claim 14, wherein the nozzle member is removably mounted on the body portion (as shown in FIG. 1/3 via threaded connection).
Regarding claim 15, wherein the personal care cleaning device is an oral irrigator (Col. 1 lines 32-40, “dental handpiece syringe” is construed as an oral irrigator).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772